September 17, 2012 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: United of Omaha Separate AccountB 1940 Act Registration Number:811-08336 1933 Act Registration Numbers:333-35587 and 333-18881 CIK:0000918659 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), United of Omaha Separate AccountB, a unit investment trust registered under the Act, mailed to its contract owners the semi-annual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act. The following semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed The Alger Portfolios August 17, 2012 DWS Investments VIT Funds August 20, 2012 DWS Variable SeriesI Fund August 20, 2012 Federated Insurance Series August 23, 2012 MFS® Variable Insurance Trust August 22, 2012 Pioneer Variable Contracts Trust August 29, 2012 T.Rowe Price Equity Series, Inc. August 27, 2012 T.Rowe Price Fixed Income Series, Inc. August 27, 2012 T.Rowe Price International Series, Inc. August 27, 2012 The Universal Institutional Funds, Inc. September 10, 2012 Variable Insurance Products Fund August 17, 2012 Variable Insurance Products Fund II August 17, 2012 Variable Insurance Products FundV August 23, 2012 Variable Insurance ProductsIII August 17, 2012 To the extent necessary, these filings are incorporated herein by reference. Sincerely, MICHAEL E. HUSS Michael E. Huss Deputy General Counsel and Corporate Secretary United of Omaha Life Insurance Company
